         Case 9:20-cv-00095-DLC Document 7 Filed 09/14/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

  JERAD PATTERSON,
                                                    CV 20–95–M–DLC
                       Plaintiff,

        vs.                                          ORDER

  AMBASSADOR, CITY OF
  MISSOULA,

                       Defendant.

      Before the Court is the Findings & Recommendation of United States

Magistrate Judge Kathleen L. DeSoto. (Doc. 6.) Judge DeSoto recommends that

the Court dismiss Plaintiff Jerad Patterson’s complaint (Doc. 2) for failure to state

a claim and for lack of federal jurisdiction (Doc. 6). She goes on to recommend

that the Court certify that any appeal would not be taken in good faith. (Doc. 6 at

2.) Patterson does not object.

      Absent objection, the Court reviews for clear error. See United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474

U.S. 140, 149 (1985). Clear error review is “significantly deferential” and exists if

the Court is left with a “definite and firm conviction that a mistake has been

committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations

omitted).


                                         -1-
         Case 9:20-cv-00095-DLC Document 7 Filed 09/14/20 Page 2 of 3



      As Judge DeSoto explained in a previous order, Patterson’s complaint is

devoid of any facts that explain the right he seeks to vindicate or the relief he

requests. (See Docs. 2, 4.) Furthermore, although he asserts that his claim falls

under the Court’s federal question jurisdiction, he fails to point to any federal

statute, treaty, or constitutional provision; instead he simply says he was harassed

and that his rights were “refus[ed].” (Doc. 2 at 3.) The Court agrees with Judge

DeSoto that, as alleged, it cannot exercise jurisdiction over Patterson’s unspecified

claim. (See Doc. 4 at 2–3.) And he fails to set out sufficient facts to plausibly state

a claim even if it could. (Id.) Judge DeSoto offered Patterson the opportunity to

plead additional facts to help the Court understand his case, but Patterson remained

silent. (Doc. 4 at 3.)

      Accordingly, reviewing for clear error, IT IS ORDERED that the Court

ADOPTS Judge DeSoto’s Findings and Recommendation (Doc. 6) IN FULL.

Consequently, IT IS ORDERED that Plaintiff Jerad Patterson’s complaint (Doc. 2)

is DISMISSED for lack of federal jurisdiction and failure to state a claim.

      IT IS FURTHER ORDERED that, pursuant to Fed. R. App. P. 24(a)(3)(A),

the Court CERTIIFIES that any appeal from this disposition would not be taken in

good faith.




                                         -2-
  Case 9:20-cv-00095-DLC Document 7 Filed 09/14/20 Page 3 of 3



DATED this 14th day of September, 2020.




                              -3-
